Citation Nr: 0622769	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  97-26 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left side of the tongue and right side of 
the neck, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  

In November 2003, the Board remanded the issues of 
entitlement to service connection for squamous cell carcinoma 
of the left side of the tongue and right side of the neck and 
entitlement to an increased rating for anxiety neurosis.  
Subsequently, the denial of service connection for a lung 
disorder was timely appealed by the veteran and is now before 
the Board on appeal.  Also, a 100 percent rating was granted 
for the anxiety neurosis.  Consequently, that issue is no 
longer before the Board on appeal.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The issue of entitlement to service connection for a lung 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  During the period from January 9, 1962, to May 7, 1975, 
the veteran had a period of service in Vietnam.  

2.  Squamous cell carcinoma of the left side of the tongue 
and right side of the neck is not recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam. 

3.  The veteran did not have squamous cell carcinoma of the 
left side of the tongue and right side of the neck in 
service, nor is there a nexus between squamous cell carcinoma 
of the tongue or neck and service, including exposure to 
Agent Orange.  


CONCLUSION OF LAW

Squamous cell carcinoma of the left side of the tongue and 
right side of the neck was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  In the alternative, the chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has such condition.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

A disease associated with exposure to certain herbicide 
agents and listed in 38 C.F.R. § 3.309(e) will be considered 
to have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a)(6) even though there is no 
evidence of such disease during the period of service.  

Under the law in effect when the veteran initiated his claim, 
if a veteran served in Vietnam from January 9, 1962, to May 
7, 1975, and develops a disease associated with herbicide 
exposure, exposure to the herbicide agent during active 
military, naval, or air service, is presumed.  Service in 
Vietnam includes service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 U.S.C.A. § 1116 (West 1991); 38 C.F.R. § 
3.307(a)(6)(iii) (2001).

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001), was enacted in 
December 2001.  This law provides that exposure to herbicide 
agent during active military, naval, or air service is 
presumed if the veteran served in the Republic of Vietnam 
during the period beginning January 9, 1962 and ending May 7, 
1975.  Service in Vietnam includes service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 U.S.C.A. §§ 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307(a)(6)(iii) (2005).  

The following diseases shall be service-connected, even 
though there is no record of such disease during service: 
Chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. §§ 1113, 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2005).  Diabetes mellitus was 
added effective May 8, 2001.  66 Fed. Reg. 23, 166 (May 8, 
2001).  Chronic lymphocytic leukemia was added effective 
October 16, 2003. 68 Fed.Reg. 59,540 (October 16, 2003).

The listed diseases shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, acute and subacute peripheral neuropathy, and 
porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to a herbicide agent 
during active military, naval, or air service. 38 C.F.R. § 
3.307(a)(6)(ii) (2005).

The law and regulations in effect at that time the veteran 
initiated his claim provided that exposure to herbicide or 
Agent Orange will be presumed in those veterans who served in 
Vietnam and develop a disease associated with herbicide 
exposure.  The change made in December 2001, which provides 
that a veteran who served in Vietnam is presumed to have been 
exposed to herbicide or Agent Orange, affects the veteran's 
claim, and is more advantageous to him since exposure to 
herbicide or Agent Orange is now presumed for veterans who 
served in Vietnam during the specified time period no matter 
what diseases they may have.  

The veteran's DD Form 214 indicates that he had Vietnam 
service during the specified time period; thus exposure to 
herbicides is presumed.  The claim cannot prevail on a 
presumptive basis, however, as the veteran does not have a 
disorder that may be presumed to be service connected due to 
exposure to herbicide agents in Vietnam.  Records show that 
he has been treated for mouth carcinoma diagnosed in August 
1995 and in November 2002.  In May 1997, he was seen for 
metastatic squamous cell carcinoma, which was treated by 
radical neck dissection and radiation.  These are not among 
the diseases that have been determined by the Secretary to be 
associated with exposure to the herbicide agents used in 
Vietnam.  In addition, a VA examiner offered a medical 
opinion in November 1997 in which he stated that squamous 
cell carcinoma of the left side of the tongue and right side 
of the neck are not considered soft tissue carcinoma or non 
Hodgkin's lymphomas.  

Nonetheless, the veteran may still prevail in his claim if he 
can present competent medical evidence showing a nexus 
between herbicide exposure during service and his development 
of squamous cell carcinoma of the left side of the tongue and 
right side of the neck.  The Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  However, the Board has determined 
that the veteran is not entitled to service connection for 
the claimed cancers on that basis as well.  

The record contains no medical evidence that the veteran had 
squamous cell carcinoma of the left side of the tongue and 
right side of the neck in service.  The veteran's service 
medical records contain no indication that he had complaints, 
diagnoses, or treatment for any tongue or neck disorder.  At 
the time of the veteran's medical examination for separation 
from service in August 1966, clinical evaluation of the neck 
and mouth was normal.  


Although the evidence in the record does not support a 
finding that the veteran had complaints, diagnoses, or 
treatment during his active military service, he may be 
entitled to a presumption that a disability is service 
connected.  However since cancer of the left side of the 
tongue and right side of the neck was not manifested to a 
compensable degree within the first post-service year, 
entitlement under 38 C.F.R. § 3.303(a) is not warranted.  As 
noted above, the medical evidence in the record does not 
document any clinical finding of onset of such disorders 
until many years after the veteran's separation from service.  
Cancer of the left side of the tongue and the right side of 
the neck is not documented until 1995, many years after 
service.  

It is noted that in a June 2002 letter, a private examiner 
stated that the veteran's throat cancer is most probably 
related to Agent Orange, apparently on the basis that an 
association between Agent Orange exposure and cancer of the 
trachea and larynx has been established.  The veteran was not 
examined in conjunction with this opinion.  Moreover, while 
the examiner referred to some records it is unclear what 
records he had for review.  In addition his finding is 
speculative rather than definitive.  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In comparison, when the veteran was examined by 
VA in July 2004, the claims file -- including the June 2002 
opinion -- was reviewed.  After examining the veteran, the 
examiner stated that the private examiner's statement 
regarding the relationship between Agent Orange and the 
veteran's condition is mistaken since at no time has the 
veteran developed tracheal, lung, larynx carcinoma and/or 
lymphoma.  The Board accepts the findings of the July 2004 VA 
examiner to be more probative since the claims file was 
reviewed, and an explanation for the opinion was provided.  
The veteran's own assertions of a relationship between the 
claimed disability and Agent Orange exposure are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render a medical opinion about the etiology of 
such disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In the absence of medical evidence that the veteran has a 
disease which gives rise to the presumption of service 
connection, and without evidence supporting a finding of an 
actual causal relationship between his presumed herbicide 
exposure and the development of squamous cell carcinoma of 
the left side of the tongue and right side of the neck, the 
claim for service connection claimed as secondary to exposure 
to Agent Orange, must be denied.  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here, the veteran was provided proper notice on the issue of 
service connection for squamous cell carcinoma of the tongue 
and neck in July 2005.  This letter met all requirements 
noted above.  This was after the denial of the claim.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.  The requisite notice was ultimately provided 
to the appellant before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id.  The Board finds that 
the present adjudication of the issue regarding service 
connection will not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  In that regard, as the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, and 
records have been obtained.  He has not identified any 
records which could be pertinent to his claim that have not 
been secured.  There is no indication that there are any 
outstanding records that are pertinent to this claim.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.  




ORDER

Service connection for squamous cell carcinoma of the left 
side of the tongue and right side of the neck is denied.  


REMAND

The veteran seeks service connection for a respiratory 
disorder.  In a June 2002 statement, a private examiner 
reported that while in service the veteran developed a cough, 
chest pain and coughing up blood, diagnosed as bronchitis, 
and that, since then, the veteran has had chronic obstructive 
lung disease or emphysema.  It was opined that the 
respiratory condition most probably is associated to exposure 
to conditions and chemicals while the veteran was doing his 
obligations.  The service medical records show treatment for 
bronchitis in service.  The veteran has been examined by VA, 
but an opinion regarding the etiology of his currently 
diagnosed respiratory disorder and the relationship to 
service, if any, has not been sought.  

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See, 38 C.F.R. §§ 3.158 and 
3.655 (2005).

Accordingly, the case is REMANDED for the following action:

1.  In addition to any necessary 
notification pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the 
veteran should also be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the claim on appeal 
as required in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current respiratory 
disorder.  The claims file must be 
reviewed in conjunction with the 
examination and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.  The examiner should give 
an opinion with complete rationale as to 
the etiology of any respiratory disorder 
diagnosed, to include whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any 
currently diagnosed lung disorder is 
related to service.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal is not granted, 
the veteran should be provided a SSOC on 
the issue and afforded the appropriate 
opportunity to respond.  The veteran and 
his representative should then be given 
an opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


